DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 03/14/2022, with respect to the Claim Objections & 112(b) Rejection (with the exception of Claim 16-17 & 20) have been fully considered and are persuasive. The Claim Objections & 112(b) Rejection (with the exception of Claim 16-17 & 20) has been withdrawn. 
Regarding the 103 Rejection have been fully considered but they are not persuasive.
However, Beekmann does not disclose "setting the first DC voltage depending on the feed set point value or an actual value of a feed, wherein the first DC voltage is increased depending on an increase in the feed set point value or the actual value of the feed," where the first DC voltage is stepped up from a second DC voltage or a result of rectifying a first AC voltage. 
Examiner respectfully disagrees with the applicant. First, the applicant does not describe such “feed set value” in the claim. Moreover, Beekmann disclose “The initial DC voltage of the initial direct current, which occurs on the direct current connection cable 24, i.e., direct current tower cable 24, and therefore at the output of the inverter 20 is approximately 5 kV … the example shows the collective inverter 8 for transforming a direct current from 5 to 10 kV” (¶ [0033]) & “The collective inverter 8 generates alternating current with an AC voltage from the DC voltage or the direct current from the busbar 6 at its output 10” (¶ [0030]).
Per Beekmann ¶ [0030 & 0030], the initial direct current is approximately 5kV. Moreover, the collective inverter transforms a direct current to 5 kV to 10kV. The 5kV as the initial direct current is the same as the direct current inputted in the collective inverter 8. 
Therefore, per the Broadest Reasonable Interpretation and undefine “feed set point value” in the claim, Beekmann disclose “setting the first DC voltage [approx. to 5kV] depending on the feed set point value [the “feed set point value” is also 5 kV], as recited in Claim 1. 
Beekmann does not disclose that the boost converter sets the DC voltage of the turbine or park DC grid depending on the feed set point value or actual value of the inverter.
Examiner respectfully disagrees with the applicant. None of the claims recite “the boost converter sets the DC voltage of the turbine or park”.
However, Beekmann does not disclose that the boost converter steps up the initial DC voltage depending on the feed set point or actual value. Per Beekmann, the inverter provides AC voltage to a supply grid based on the grid requirements. Beekmann does not disclose that the boost converter sets the DC voltage of the turbine or park DC grid depending on the grid requirements. 
Examiner respectfully disagrees with the applicant. Beekmann disclose “the boost converter steps up the initial DC voltage depending on the feed set point or actual value”, see examiner’s response to applicant’s argument “A” above. Moreover, none of the claims recite “the boost converter sets the DC voltage of the turbine or park”, see examiner’s response to applicant’s argument “B” above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because the recitation in line  6 “wherein; or” appears that the correct recitation should be “wherein; 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 & 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. NOTE: Examiner cites applicant’s published application US 2021/0175718. PRIOR ART WILL BE APPLIED AS BEST UNDERTSTOOD BY THE EXAMINER.
Regarding Claim 1, the applicant recites (1A-4A):
(1A) “rectifying the first AC voltage into a second DC voltage and step-up converter 312 and stepping up the second DC voltage to the first DC voltage so that the first DC voltage has a step-up ratio relative to the second DC voltage;”
The applicant’s “rectifying” of the first DC voltage into a “second DC voltage”  is by means of active rectifier 410 as shown in applicant’s FIG. 4. As stated in applicant’s ¶ [0096], “FIG. 4 corresponds substantially to FIG. 3, with the difference being that an active rectifier 413 is provided instead of the passive rectifier 310 and the step-up converter 312.” 
Per applicant’s FIG. 4 and ¶ [0096], the first AC voltage is rectified into a second DC voltage without the passive rectifier 310 and the step-up converter 312. Therefore, it is not clear how the second DC voltage is “stepping up” to the first DC voltage where “stepping up” of the second DC voltage is by means of step-up converter 312 (not required in FIG. 4). Clarification is required. 
(2A) “rectifying the first AC voltage into the first DC voltage without generating the second DC voltage;”
(3A) “inverting the first DC voltage into a second AC voltage for feeding the electrical power into the electrical supply grid;”
The applicant “inverting” of the first DC voltage into a second AC voltage is by means of inverter 314. As stated in applicant’s ¶ [0086] “The second DC voltage VDC2 is then converted into the second AC voltage VAC2 by means of the inverter 314.” Therefore, it is not clear how the first AC voltage is “inverted” to a second AC voltage. Clarification is required.
(4A) “setting the first DC voltage depending on the feed set point value or an actual value of a feed, wherein the first DC voltage is increased depending on an increase in the feed set point value or the actual value of the feed;”
The only instance the specification describes “setting the first DC voltage” is in applicant’s ¶ [0004]. However, ¶ [0004] Description of the Related art and not the present invention. Therefore, it is not clear how the first DC voltage is “set”. Clarification is required.
Claims 2-11 are rejected based on their dependency from Claim 1.
Regarding Claim 9, the recitation “a step-up converter is used for stepping up the second DC voltage to the first DC voltage” is unclear and clarification is required for the same reasons as in Claim 1.
Regarding Claim 10, the applicant recites “determining the second DC voltage by directly measuring the second DC voltage or by detecting the generated electrical power generated by the generator, wherein; or the second DC voltage is higher than 100 V and lower than 800 V”.
Claim 10 states “the second DC voltage is higher than 100 V and lower than 800 V”. Since VDC2 (second DC voltage) depends on VAC1 (first AC voltage) & VDC1 (first DC voltage). The Claim does not provide any voltage ratings to the VAC1 & VDC1. Therefore, it is not clear how the VDC2 (second DC voltage) can be “determined” as higher than 100V and lower 800V from undetermined VAC1 & VDC1. Clarification is required.
Regarding Claim 12, the applicant recites “OR an active rectifier configured to rectify the first AC voltage into the second DC voltage without generating the first DC voltage.” The recited limitations "the first AC voltage" & “second DC voltage”, there is insufficient antecedent basis for this limitation in the claim. In line 5, the applicant recites “at least one of:”. Therefore, the following two limitations of the “at least one of” are independent from each other.
Claims 14-15 are rejected based on their dependency from Claim 12.
Regarding Claim 16-17 , the applicant recites “the step-up ratio is greater than 1 and less than 6” (Claim 16) & “wherein the step-up ratio is less than 4”. It is not clear how a ratio is calculated from undefined VAC1, VDC1, VAC2 & VDC2 values. Per applicant’s FIG. 3, 310 is inputted VAC1 and 310 outputs VDC1. At best, the ratio would be VAC1/VDC1 or VDC1/VAC1. Clarification is required.
Regarding Claim 20, the applicant recites “wherein the second first DC voltage is lower than 400V.” Claim 20 is not clear and clarification is required for the same reasons as in Claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-11 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beekmann (US 2015/0226185).
Regarding Claim 1, Beekmann disclose a method for feeding electrical power into an electrical supply grid [The invention concerns a wind farm for generating electrical energy from wind, including at least 2 wind turbines for producing the electrical energy and a collective injection device for injecting the electrical energy generated, or part of it, into an electrical supply grid] (Abstract), comprising: 
generating a first DC voltage from a first AC voltage of generated electrical power generated by a generator [20 “generates” a first DC current from a first AC voltage generated by 18] (FIG. 2),  generating the first DC voltage being by one of: 
rectifying the first AC voltage [a rectifier for rectifying the AC electrical signal generated into a first DC electrical signal] into a second DC voltage and stepping up the second DC voltage to the first DC voltage so that the first DC voltage has a step-up ratio relative to the second DC voltage [a boost converter for raising the first DC electrical signal to a second DC electrical signal having a second DC voltage that is higher than the first DC voltage] (FIG. 2, Claim 3), OR  
inverting the first DC voltage into a second AC voltage for feeding the electrical power into the electrical supply grid [The collective inverter 8 generates alternating current with an AC voltage from the DC voltage or the direct current from the busbar 6 at its output 10 and supplies this into an electrical supply grid 14] depending on a feed set point value [This value is accordingly also applied at the busbar 6 and therefore at the input to the collective inverter 8. Accordingly, the example shows the collective inverter 8 for transforming a direct current from 5 to 10 kV] (FIG. 2; ¶ [0030], ¶ [0033]); and 
setting the first DC voltage depending on the feed set point value [The initial DC voltage of the initial direct current, which occurs on the direct current connection cable 24, i.e., direct current tower cable 24, and therefore at the output of the inverter 20 is approximately 5 kV] (FIG. 2, ¶ [0033]) OR, 
wherein the first DC voltage is increased depending on an increase in the feed set point value [The DC voltage applied to the DC voltage cable 4, i.e., the DC voltage connection 4, at the busbar 6 will preferably be 5 to 10 kV] (FIG. 2, ¶ [0033]) OR. 
Regarding Claim 2, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1] comprising:
OR
Beekmann disclose controlling rectifying the first AC voltage into the first DC voltage depending on the feed set point value [The initial DC voltage of the initial direct current, which occurs on the direct current connection cable 24, i.e., direct current tower cable 24, and therefore at the output of the inverter 20 is approximately 5 kV] (FIG. 2, ¶ [0033]).
Regarding Claim 3, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1];
Beekmann disclose wherein the feed set point value is a reactive power set point value [This medium-voltage inverter meets all of the grid requirements, i.e., the requirements of the electrical supply grid, and also any reactive power requirements, i.e., requirements based on a proportion of reactive power to be supplied] (¶ [0037]).
Regarding Claim 4, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1];
Beekmann disclose wherein the first DC voltage is set depending on a reactive current component of the electrical power fed into the electrical supply grid [A medium-voltage inverter for supplying into the AC voltage grid, namely the electrical supply grid 14, will therefore be used at the grid transmission station. This medium-voltage inverter meets all of the grid requirements, i.e., the requirements of the electrical supply grid, and also any reactive power requirements, i.e., requirements based on a proportion of reactive power to be supplied. (¶ [0037]).
Regarding Claim 6, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1], 
Beekmann disclose comprising:
setting the first DC voltage depending on power received from the electrical supply grid [The boost converter is therefore used to step up the initial direct current, specifically to the voltage amplitude required in the DC voltage grid] (¶ [0018]).
Regarding Claim 7, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1], 
Beekmann disclose wherein
the generator has an operating point depending on a prevailing wind [Preferably, such a synchronous generator can be equipped with a high number of poles, such as 48, 72, 96 or 144 poles for example. This allows for a gearless design, in which a runner in the generator can be directly operated by an aerodynamic rotor], OR, and
Beekmann disclose the method comprises:
setting the first DC voltage additionally depending on the operating point [The boost converter is therefore used to step up the initial direct current, specifically to the voltage amplitude required in the DC voltage grid. At the same time, the boost converter can perform the function of delivering a second DC voltage which is as steady as possible] (¶ [0018]).
Regarding Claim 9, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1],
Beekmann disclose wherein
a step-up converter is used for stepping up the second DC voltage to the first DC voltage [The boost converter 30 transforms the initial direct current and the initial AC voltage into a second direct current and a second DC voltage] (¶ [0032]), OR, and
the step-up converter [30] or the active rectifier is controlled depending on at least one criterion from a list including:
an operating point of a feed-in [The boost converter is therefore used to step up the initial direct current, specifically to the voltage amplitude required in the DC voltage grid] (¶ [0018]).
Regarding Claim 10, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1], 
Beekmann disclose wherein:
when the first AC voltage is rectified into the second DC voltage, the method comprises:
OR by detecting the generated electrical power generated by the generator [According to that process, electrical alternating current is generated using a generator in a wind turbine, and rectified by a rectifier into an initial direct current and an initial DC voltage. This initial DC voltage may vary in amplitude. This initial direct current and the initial DC voltage is therefore stepped up to a second direct current with a second DC voltage by a boost converter.] (¶ [0023]), OR.
Regarding Claim 11, Beekmann disclose the method as claimed in claim 1 [see rej. Claim 1], comprising 
setting the step-up ratio to cause the first DC voltage to be between 100 V and 1200 V [According to an embodiment, it is proposed that the DC voltage in the DC voltage grid ranges from 1 to 50 kV] (¶ [0016], NOTE: 1 kV is equal to 1000 V); OR 
Regarding Claim 18, Beekmann disclose the method as claimed in claim 2, 
Beekmann disclose wherein the step-up ratio is set depending on the second DC voltage [a boost converter for raising the first DC electrical signal to a second DC electrical signal having a second DC voltage that is higher than the first DC voltage] (Claim 3).
Regarding Claim 19, Beekmann disclose the method as claimed in claim 6, 
Beekmann disclose wherein the power received from the electrical supply grid is reactive power [This medium-voltage inverter meets all of the grid requirements, i.e., the requirements of the electrical supply grid, and also any reactive power requirements, i.e., requirements based on a proportion of reactive power to be supplied] ([0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beekmann (US 20150226185) according to Claim 1 and in further view of Diedrichs (US 2015/0148974).
Regarding Claim 5, Beekmann discloses the method as claimed in claim 1 [see rej. Claim 1], comprising:
Beekmann discloses inverting the first DC voltage into the second AC voltage (see rej. claim 1).
Beekmann does not discloses using a tolerance band method.
Diedrichs teaches a tolerance band method [Here, tolerance band 240 is a band the margins of which around the predetermined difference voltage ΔVt  are over or under the voltage set point value VWECsoll] (¶ [0145]).
One of ordinary skilled in the art would recognize that a tolerance band as disclosed by Diedrichs is common and in more cases is necessary due to the wind turbine complexity of power requirements/management. Therefore, incorporating Diedrichs “tolerance band”, Beekmann would disclose:
inverting the second DC voltage into the second AC voltage [Beekmann; 8] using a tolerance band method [Diedrichs: para 0145].
Hence, it would be obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate a “tolerance band” into Beckmann’s system. One would be motivated to do so to control each wind turbine to safely feed electrical power to the grid.
Claim 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beekmann (US 20150226185) in view Diedrichs (US 2015/0148974).
Regarding Claim 12, Beekmann discloses a wind power plant [2] for feeding electrical power into an electrical supply grid [14] (FIG. 2, Abstract, a collective injection device for injecting the electrical energy generated, or part of it, into an electrical supply grid) , comprising:
a generator [16] configured to generate electrical power and for outputting a first AC voltage [a generator for generating an AC electrical signal] (FIG. 2);
at least one of:
at least one first rectifier [20] configured to rectify the first AC voltage into a first DC voltage [a rectifier “20” for rectifying the AC electrical signal generated into a first DC electrical signal having a first DC voltage], and at least one step-up converter [30] configured to step up the first DC voltage to a second DC voltage, wherein the second DC voltage has a step-up ratio relative to the first DC voltage [a boost converter for raising the first DC electrical signal to a second DC electrical signal having a second DC voltage that is higher than the first DC voltage] (FIG. 2, Claim 3), OR
at least one inverter [8] configured to invert the second DC voltage into a second AC voltage for feeding the electrical power into the electrical supply grid [sing the wind farm inverter, converting the second DC electrical signal into a second AC electrical signal] depending on a feed set point value [“i” Any requirements, including requirements which have suddenly changed in the electrical supply grid, need only be provided by this feed-in device. It is this single feed-in device that detects the grid status, i.e., this feed-in device spontaneously allows for the appropriate values] (FIG. 2, Claim 8, ¶ [0013]).
However, Beekmann is not explicit to disclose:
a controller configured to set the second DC voltage depending on the feed set point value or an actual value of the feed, wherein the second DC voltage is increased depending on an increase in the feed set point value or the actual value of the feed.
Diedrichs teaches plant control units in the individual wind power installation (¶ [0024]).
Although Beekmann does not explicitly discloses any controller, one of ordinary skilled in the art would recognize that “controllers” in wind turbine systems are common, and in more cases are necessary due to the wind turbine complexity of power requirements/management. Therefore, incorporating Diedrichs “controller(s)”, Beekmann would disclose
a controller [Diedrichs: controller(s)] configured to set the second DC voltage depending on the feed set point value OR, wherein the second DC voltage is increased depending on an increase in the feed set point value or the actual value of the feed [a boost converter “30” for raising the first DC electrical signal to a second DC electrical signal having a second DC voltage that is higher than the first DC voltage].
Hence, it would be obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate a controller into Beekmann’s system. One would be motivated to do so to control each wind turbine to feed electrical power to the grid.
Regarding Claim 15, Beekmann discloses a wind park with a plurality of wind power plants [2] including the wind power plant as claimed in claim 12 (FIG. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Applicant should be aware that Claims 8, 11, 14, 16-17 & 20 were not rejected under 102 or 103.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832